CALDWELL, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
The single question in this case is: Did the plaintiff, under the provisions of the deed from Redhead and wife to himself, have any right to the coal under the land after the ist day of May, 1891 ? The deed conveys “all the coal and the right to mine and remove the same” under the lands described, and declares that “said Butler is to mine and remove said coal by May 1, 1891, and no coal is to be mined after that date. By accepting this conveyance, the grantee agrees to mine and remove said coal by May I, 1891.”
*302The language of the deed is clear and unambiguous. It can have but one meaning, either to the lay or professional mind, and that meaning is that Butler’s right to mine the coal in the land, as well as the right to the coal not mined on the 1st day of May, 1891, terminated on that day. The explicit language of the deed is, “No coal is to be mined after that date.” It is unreasonable to suppose that Butler bought coal which he agreed never to mine. • He was guilty of no such absurdity. No court would place such a construction on the deed unless its language compelled it. The plain language of the deed refutes such a construction. The coal that he bought was, not all the coal under the land, but the coal that he should mine up to the day his right to mine the coal in the land was terminated by the terms of the deed. The right to the coal and the right to mine it are, by the terms of the deed, indissolubly linked together, and expired together. The legal effect of the deed, when its several clauses are taken and construed together, as they must be, was to convey to Butler all the coal in the land which he saw proper to mine and remove up to the xst day of May, 1891, and no more. The right to mine and remove the coal is the very substance of this contract. A limitation upon that right is necessarily a limitation upon the coal conveyed, for the coal conveyed is of no use or utility to the purchaser without the right to mine and remove, and there can be no implied right to mine and remove the coal where the right is express and the limitation is expressly put upon the right. Barring. & A. Mines, p. 26; Baker v. Hart, 123 N. Y. 470, 25 N. E. 948, 12 L. R. A. 60; Austin v. Mining Co., 72 Mo. 541, 37 Am. Rep. 446; Knight v. Iron Co., 47 Ind. 105, 17 Am. Rep. 692; Perkins v. Stockwell, 131 Mass. 529; Pease v. Gibson, 6 Greenl. 81; White v. Foster, 102 Mass. 375. This construction gives effect to the obvious intention of the parties to the deed. No technical rule of law or construction can be admitted to subvert this fundamental and paramount rule.
The judgment of the circuit court is affirmed.